I am unable to agree with the judgment about to be rendered in this case and desire to state the reasons for my dissent.
On July 28th, 1914, the overseer of the poor of the city of Troy made application to the police justice of that city pursuant to section 840 of the Code of Criminal Procedure, *Page 537 
to inquire into the charge that one Agnes Muckle, a resident of said city, was pregnant of a bastard child likely to be born and to become chargeable to the city of Troy. The police justice examined Agnes Muckle under oath and ascertained from such examination that she charged that the relator was the father of the child of which she was pregnant. The police justice thereupon issued a warrant for the arrest of the relator and caused the same to be delivered to a police officer of the city of Troy. An indorsement made upon the warrant by the police justice of the city of Troy directed that any bond that might be taken of the relator should be in the sum of $500. By an indorsement made on said warrant by one Wells, a justice of the peace of the county of Schoharie, the arrest of the relator was authorized to be made under said warrant in the county of Schoharie. On August 8th, 1914, at Howe's Cave, in the county of Schoharie, the relator was arrested. Up to this point it is not claimed that any irregularity in procedure occurred. The course which should then have been followed is defined in section 844 of the Code of Criminal Procedure. That section provides as follows: "When the defendant is arrested in another county, he must be taken before the magistrate who indorsed the warrant, or before another magistrate of the same city or county, who may take from the defendant an undertaking, with sufficient sureties, to the effect: 1. That he will indemnify the county, and town or city, where the bastard was or is likely to be born, and every other county, town or city, against any expense for the support of the bastard, or of its mother during her confinement and recovery, and to pay the costs of arresting the defendant, and of any order of foliation that may be made, or that the sureties will pay the sum indorsed on the warrant; or, 2. That the defendant will appear and answer the charge at the next county court of the county where the warrant was issued, and obey its order thereon." Instead of taking the *Page 538 
relator before a magistrate of Schoharie county in the manner provided in section 844 of the Code of Criminal Procedure, the officer making the arrest took the relator directly before the police justice of the city of Troy who issued the original warrant. The relator objected to the jurisdiction of the police justice to proceed with the inquiry then pending before him on the ground that section 844 of the Code of Criminal Procedure had not been complied with. The police justice overruled the objection, and proceeded with the inquiry in the regular way and entered an order of filiation certifying the sum to be paid by the relator for the support of the child and mother and reasonable costs incident to arresting the relator. Upon the failure or refusal of the relator to comply with the provision of this order he was committed to the county jail. The relator then sued out a writ of habeas corpus. Whether in such a case the writ should be sustained is the question to be determined upon this appeal. Proceedings under the statute in a bastardly case while partaking of the nature of both a criminal prosecution and a civil suit are quasi-criminal. The proceedings taken under the statute must be in conformity to its provisions. (Hutton v.Bretsch, 216 N.Y. 23.) The police justice of the city of Troy had jurisdiction to hear and determine bastardly proceedings. The proceeding against the relator was such a proceeding. The police justice of the city of Troy, therefore, had jurisdiction of the subject-matter. The defendant was actually arraigned before the police justice of the city of Troy, and was present during the whole proceeding. The police justice had jurisdiction of the person of the relator, unless the irregularity existing in the method by which the relator was brought from Schoharie county to Rensselaer county served to deprive him of that jurisdiction. It is now settled that where one is held by a final judgment or decree of a court which had jurisdiction of the subject-matter and person, habeas corpus will not lie, and the writ cannot be made to perform *Page 539 
the functions of a writ of error. (People ex rel. Hubert v.Kaiser, 206 N.Y. 46, 52; People ex rel. Scharff v. Frost,198 N.Y. 110; McNamara v. Henkel, 226 U.S. 520; Matter ofGregory, 219 U.S. 210.)
In section 2016 of the Code of Civil Procedure it is provided that a writ of habeas corpus cannot issue when the relator is held "by virtue of the final judgment or decree, of a competent tribunal of civil or criminal jurisdiction." The order of filiation finally determining the bastardy proceeding was a "final judgment or decree" within the meaning of section 2016 of the Code of Civil Procedure. In People ex rel. Hubert v.Kaiser (supra) Judge GRAY said: "The summary remedy of a writ of habeas corpus, which is open to every person detained in custody, that the legality of his detention may be inquired into, cannot perform the functions of an appeal from the judgment of conviction. The court, before which a prisoner is brought under the writ, will inquire into the question of jurisdiction and if it appears that the power existed to pronounce the judgment, the writ must be dismissed." In the case under review the police justice of the city of Troy clearly had jurisdiction of the subject-matter, and, as already pointed out, he had jurisdiction of the person of the relator, unless the irregularity existing in the method by which the relator was brought from Schoharie county to Rennselaer county deprived him of that jurisdiction. Whether that irregularity served to deprive the police justice of jurisdiction of the person of the relator is, as I view this case, the only question which is presented for determination. It is a settled principle of law that the jurisdiction of a court in which one is charged with an offense is not impaired by the manner in which the person charged is brought before it. (Mahon
v. Justice, 127 U.S. 700, 712; Ker v. Illinois,119 U.S. 436, 437; State v. Smith, 1 Bailey [So. Car.], 283; State
v. Brewster, 7 Vt. 118; State v. Ross, 21 Iowa 467; U.S. v. Lawrence, 13 Blatchf. Cir. *Page 540 
Ct. Rep. 295; U.S. v. Caldwell, 8 Blatchf. Cir. Ct. Rep. 131;People v. Rowe, 4 Park. Cr. Rep. 253.) It is said that this principle, now firmly fixed in our jurisprudence, was first clearly enunciated by Lord TENTERDEN in Ex parte Scott (9 B. 
C. 446.) In that case a rule nisi had been obtained for a habeas corpus. It appeared that an indictment for perjury had been found against the relator and a warrant for her arrest had been issued. The police officer to whom the warrant was directed apprehended the relator at Brussels and brought her to England. In determining the question raised by the objection of the relator Lord TENTERDEN, Ch. J., said: "The question, therefore, is this, whether if a person charged with a crime is found in this country, it is the duty of the court to take care that such a party shall be amenable to justice, or whether we are to consider the circumstances under which she was brought here. I thought, and still continue to think, that we cannot inquire into them. If the act complained of were done against the law of a foreign country that country might have vindicated its own law. If it gave her a right of action, she may sue upon it." The doctrine thus declared by Lord TENTERDEN seems never to have been departed from. In Mahon v. Justice (supra), Mr. Justice FIELD after reviewing the authorities said: "There is indeed an entire concurrence of opinion as to the ground upon which a release of the appellant in the present case is asked, namely, that his forcible abduction from another state, and conveyance within the jurisdiction of the court holding him, is no objection to his detention and trial for the offense charged. They all proceed upon the obvious ground that the offender against the law of the state is not relieved from liability because of personal injuries received from private parties, or because of indignities committed against another state. It would indeed be a strangeconclusion, if a party charged with a criminal offense could beexcused from answering to the government *Page 541 whose laws he had violated because other parties had doneviolence to him, and also committed an offense against the laws of another state." In People v. Eberspacher (79 Hun, 410, 411) a complaint was made out and a warrant issued by a court having jurisdiction of the offense charged. The defendant was arrested in another county, the warrant not being properly indorsed, and was denied his request to be taken before a magistrate of that county to enable him to give bail. On being arraigned the defendant asked his discharge on the ground of the illegality of his arrest and the denial of his privilege to give bail before a magistrate in the county of his arrest. Mr. Justice CULLEN in that case said: "We think that the point as to the defendant's arrest does not affect the validity of his trial and conviction. The complaint was made and a warrant properly issued, and the court had jurisdiction of the offense charged. It was, therefore, authorized to try and determine the complaint against the defendant whenever he might be brought before the court. The general rule is that it is no defense to a criminal prosecution that the defendant was illegally or forcibly brought within the jurisdiction of the court." Such is, I believe, the general rule applicable to a case where one is accused of crime and is brought improperly or by some unlawful method within the jurisdiction of the court in which the charge is pending against him. I can see no valid distinction, either in principle or based on the statutes applicable to this particular proceeding, which calls for the application of a different rule to this case. If the relator was unlawfully brought from Schoharie county to Rensselaer county those who committed the wrong may be held responsible, but that fact is not a reason why the tribunal in which the charge is pending should refuse to try the accused or for discharging him from custody. The wrongful method by which the relator was brought to Rensselaer county is not condoned. It is ignored. In such cases the law applies the *Page 542 
same principle that it does in the reception upon a trial of competent evidence which was obtained by deception or unlawful means. In such cases the court does not sanction the deception practiced or the unlawful means employed, but it does not on that account exclude the evidence. As remarked by Chief Judge BARTLETT, in a recent case: "This is very far from approval." (People v. Buffom, 214 N.Y. 53, 56.) The application of a different rule would seriously embarrass the proper administration of justice. (U.S. v. Lawrence, supra, 306.)
It is suggested that the illegal act of the police officer in taking the relator to Rensselaer county and refusing to take him before a magistrate of Schoharie is not the reason for the conclusion that the police justice of the city of Troy was without jurisdiction and it is urged that the police justice was without jurisdiction because the taking of the relator before a magistrate of Schoharie county was a condition precedent by virtue of statutory requirements, to conducting the proceedings and making the order of filiation. The fact that the method by which one charged in a bastardy proceeding is to be brought to the county where the charge is pending is prescribed by statute does not seem to me to distinguish this case from any other where the accused is brought in an illegal manner before the court where the accusation against him is pending. In that case, as in others, the law prescribes a lawful manner by which one who is charged with an offense may be brought within the jurisdiction where the charge is pending. But if the person accused is brought before the tribunal in which the charge is pending in an unlawful manner, the jurisdiction of the court is not thereby impaired and that jurisdiction cannot be defeated by the plea that compliance with the lawful method of bringing the accused within the jurisdiction is a condition precedent to the exercise by the court of its jurisdiction over him. The jurisdiction of the police justice of the city of Troy over the person *Page 543 
of the relator was not impaired by the manner in which the relator was brought before him, and as that magistrate had jurisdiction of the subject-matter of the proceeding, the commitment issued pursuant to the order of filiation cannot properly be reviewed under a writ of habeas corpus.
It follows that the order appealed from dismissing the writ should be affirmed, with costs.